.,

..   ..’




                           OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAS
                                              AUSTIN



                                               ,
            ‘: Mr. Charleo R. E;artin
           .: county Auditor
               xarrl8on  county
                                ..
           ‘. Mar8hal1, Texar
       :     Dear   Sir:                      Opinion No. O-6712




                    In
             partment ,




                                                                 aet out in




             burlnear of any oounty however employed to knowingly use or
             lrpowingly permit to be used for private   proiit to hlneelf   any
              roperty, suppllea,  equipment  and other  things of value   belong-
             Png to euoh oounty end likewise   the labor or aervloo of any
             prson whose labor or eervico    is paid for by such oounty.
                                                       .                    .
                                                  ‘.
.




                                                                                             496
        lir. Charloa   R. :'artin,   Pais.   2


              mtlolea   2351, 6727, 0728, 6746, 6747, 6751, 6753, 6766,
        6771, 6772, and 6161, of Vornon'a Annotatad ~;iril btatutaa of
        Taxaa provlda in aubatanoa that the oounty oommlaalonera    ahall
        lay Out and 88tatll8h,  Ohanga and dlaoo~tirrua yubllo road8 and
        hlghnay8, build brld&ca and keep them ir. repair.
               Tha paaaa~a of the above panal law did not alter,   ohaqe
        or aftaot  the powura and dutlaa OS the oopiJlaalonera~  oourt am
        flxad by tha Oonatltutlon  and Statut#a.
              It la the opl~lon      OS thla     dapartneot  that        your     kuomtion
    I   rhould be and la hereby      anawerrd     fn tha ncgatlve.

                                                           You8   very   truly,